DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 1, 12, and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and/or under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 12, the instant specification makes no reference to the concept of “detecting a first referenced vacuum level and a second referenced vacuum level”. Mention is made to adjusting pots (64a, 70b) having “reference values” which form part of the first and second comparators (64, 70) for being compared with values measured/detected by the vacuum sensor (62) for determining when the pump (50) can be stopped or when a filter should be changed (see Par. 45 and 46). However, no mention is made of “detecting” these reference values and the specification fails to disclose how the reference values for these “adjusting pots” are determined and programmed/established within the comparator (see also Par. 47 which discloses a related “third comparator 76” which has an adjusting pot (76a) populated by a “reference value” as well as Par. 62 which describes additional comparators populated with additional reference values). Here the language in the specification deviates substantially and profoundly from that in claims such that the claims are both indefinite and fail to satisfy the written description requirement. Applicant broadly points to Par. 45-46 and 73 for support for these limitations but fails to map the instant claim language (particularly pertaining to “detecting” these first and second “referenced vacuum levels”) or explain what exact relationship is required by the claims.
	It is unclear if these “reference values” are the same or different in scope from the claimed “referenced vacuum levels” and particularly the metes and bounds of “detecting” these “referenced vacuum levels” as a function of the vacuum sensor. There is no suggestion in the specification that the vacuum sensor is used to “detect” reference values and it would appear the instant claim is attempting to assert how the reference values within the comparator are populated – i.e. a calibration procedure where the vacuum sensor establishes a baseline level which is then saved/stored in the comparator to serve as the basis for future comparative analysis. However, such a function is not established to be present in the originally filed detailed disclosure, as opposed to other means of populating the comparator – i.e. preset limits determined by the manufacturer or set by the clinician prior to the procedure.
	As such, Claims 1 and 12 (and their dependents) fails to satisfy the requirements of 35 USC 112, first paragraph as it pertains to the written description requirement and clear support for the concept of “detecting” “referenced vacuum levels” which are used as the basis of comparisons with later detected vacuum levels and 35 USC 112, second paragraph as it pertains to definiteness as the metes and bounds of “detecting” cannot be determined as well as to what extent a “referenced vacuum level” may or may not be different from the disclosed “reference value”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Patent No. 4,464,169 (“Semm”), U.S. Publication No. 2006/0052661 (“Gannot”), U.S. Patent No. 5,836,909 (“Cosmescu”), and U.S. Patent No. 6,010,118 (“Milewicz”).
Regarding Claim 10, Wortrich discloses an automatic smoke evacuation and insufflation apparatus (Abstract; Col. 4, Ln. 24-36; Col. 6, Ln. 31-45; Col. 10, Ln. 19-34; see generally Fig. 1-8), comprising:
	A smoke evacuator means (i.e. a vacuum pump, not shown; see Col. 6, Ln. 31-45, i.e. “the vacuum source 180 may be a pump programmed to apply vacuum automatically”) for removing at least one of gas, smoke, and debris from a surgical site (see e.g. Abstract);
	At least one filter (150) connected (at 180) to the smoke evacuator means (see generally Fig. 5; Col. 6, Ln. 31-45);
	An insufflator (not shown; see Col. 4, Ln. 7-24) that includes a means for selecting between operational modes of the insufflator wherein the means can switch between a needle position (RE: an “initiation mode” – see Col. 1, Ln. 36-45; see generally at step 903) for supplying a gas to a body cavity of a patient to achieve a desired pressure within the body cavity and a normal position (RE: a “maintenance mode” – see Col. 1, Ln. 36-45; Col. 10, Ln. 20-34; Step 904) for supplying the gas to maintain the desired pressure within the body-cavity when gas is removed from the body cavity.
In the instant case it is not completely clear whether the “pressurizing” step (903)
as performed by the insufflator of the invention described in the Detailed Description
section clearly includes the “initiation mode” as described in the Background of the
Invention (Col. 1, Ln. 36-45). However, it would have been obvious for a person having
ordinary skill in the art at the time the invention was made to specifically and explicitly
include such an “initiation” mode, as described in the Background section of Wortrich,
as part of the insufflator as described in the Detailed Description of Wortrich, in order to
provide a known and predictable means for quickly distending the abdominal cavity (see
Col. 1, Ln. 36-45) prior to the device being entered into the maintenance mode (see Col.
10, Ln. 20-34).
	Wortrich discloses the invention substantially as claimed except that the means
by which the insufflator selects between modes is explicitly a “switch”. Such “switches”
are notoriously well-known in the art. For example, Semm discloses an insufflator (50)
which is operated via a controller to select between operational modes of the insufflator
using a switch (40; Col. 8, Ln. 26-46). It would have been obvious for a person having
ordinary skill in the art at the time the invention was made to configure the insufflator of
the invention of Wortrich to include a selection switch to switch, as disclosed by Semm,
to allow the user to quickly select between operational modes (i.e. the initiation and
maintenance modes) whereby the console, responsive to the position of the switch.
	Wortrich discloses the invention substantially as claimed except for explicitly reciting the system to include a “smoke evacuator flow meter” for determining a flow rate of gas being removed by the smoke evacuator as well as an “insufflator flow meter” for determining a flow rate of a gas being supplied by the insufflator. However, the disclosure of Wortrich is clearly implicit to monitoring both the inflow and outflow rates (see Summary) and using automatic adjustments of both the vacuum pump and insufflator in order to render the flow rates “substantially equal” (see Col. 6, Ln. 31-45; Col. 10, Ln. 20-35 – i.e. “) such that the flow rates replenish the gas removed from the surgical site with insufflation gas, particularly during the normal/maintenance mode. This is clearly suggestive of the presence of some type of metering “means”, although no precise “means” are particularly disclosed by Wortrich.
Gannot discloses a related insufflation/evacuation system (180, 210) wherein the system includes a vacuum sensor (220 – see Par. 85) for sensing a vacuum level generated by the vacuum pump and a flow meter (200 – see Par. 85) for measuring the flow of insufflation gas from the insufflator wherein the feedback from these meters/sensors is used by a controller (230) to provide for automatic adjustments to the vacuum pump and the insufflator (see Par. 85, 164, 169, 240). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the system of Wortrich with a vacuum sensor and flow meter for measuring respective vacuum levels and gas flow generated by the vacuum pump and insufflator such that the measured data can be used for feedback based control of the output of the vacuum pump and insufflator, as disclosed by Gannot, in order to provide for automated control of the system including the operation of the maintenance mode (904) wherein gas inflow and outflow are coordinated so as to be “substantially equal”.
In the instant case Gannot fails to explicitly disclose what vacuum level is being “metered”, e.g. pressure levels versus flow rate levels. However, Examiner emphasizes that Wortrich is concerned with equalizing “flow rates” of the insufflation gas and the vacuum such that monitoring vacuum level via the vacuum flow rate would have been immediately recognized and appreciated by the ordinary artisan as an obvious metric for permitting comparison between the vacuum level and insufflation level and regulating inflow/outflow to/from the patient. For example, Cosmescu describes a related laparoscopic surgical system with vacuum based evacuation of smoke and the like (Abstract; Background) wherein the system uses a “suction flow meter sensor” to determine the vacuum flow rate in order to compare the inflow and outflow to/from the patient and control the operation of flow based thereupon (see Col. 3, Ln. 41-67). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to measure vacuum flow rate (via a vacuum/suction flow sensor – as disclosed by Cosmescu) in addition to insufflation flow rate such that the two values can be compared, as disclosed by Wortrich, in order to provide for automated, feedback controlled adjustment to the system, as disclosed by Gannot.
In the instant case Wortrich fails to explicitly disclose that the inflow and outflow from the insufflator and vacuum pump, respectively, are a “same rate”, instead using the slightly broader “substantially equal”. However, in the instant case Examiner submits that the value of a “same rate” is merely a specific value within the range described by Wortrich “substantially equal”, i.e. wherein the two rates range from marginally less than equal to marginally more than equal. It has been held that where a claimed value lies within the range disclosed by the prior art a prima facie determination of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Whereby it is held by Examiner that providing for “a same rate” merely constitutes an obvious construction for the invention of Wortrich based upon accuracy of the sensors, controllers, and the sensitivity of the control hardware for the inflow and outflow pathways.
Wortrich discloses the invention substantially as claimed except that the system further includes a “gas warmer” in communication with the flow meter whereby the operational temperature of the gas warmer is automatically adjusted by the flow of gas as measured by the flow meter. However, Milewicz discloses that it is known to provide insufflators (Fig. 1) with gas warmers (7) for heating the insufflation gas to prepare it for introduction into the patient’s body cavity. Milewicz provides for a controller (3) which is configured to utilize the measured flow rater of the insufflator to adjust the operational temperature (dependent upon the duty cycle of the warmer – see Fig. 5) of the gas warmer in order to ensure adequate performance at varied flowrates as an improvement over prior art gas warmers (see Col. 1, Ln. 51-61; Col. 4, Ln. 59-67; Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the invention of Wortrich with a gas warmer in communication with the flow meter and a controller such that the gas warmer is automatically adjusted by the flow of insufflation gas as measured by the meter, as disclosed by Milewicz, in order to ensure that the insufflation gas supply is adequately heated irrespective of the flow rate of the gas to thereby prepare the gas for the patient’s abdominal cavity during an insufflation procedure to thereby avoid negatively influencing the patient’s body temperature by supplying under heated or over heated gas.
Regarding Claim 11, Wortrich discloses the invention substantially as claimed
except that the automatic adjustment means includes a solenoid valve for adjusting the
flow rate of the insufflator to equalize the vacuum and insufflation flow rates. However,
Semm discloses that insufflators can be controlled through the use of a solenoid valve
(15) which is adjustable to “interrupt the gas flow to the patient”. It would have been
obvious for a person having ordinary skill in the art at the time the invention was made
to configure the insufflator of Wortrich to utilize a solenoid valve, as disclosed by Semm,
in order to permit the control of insufflation gas flow rate in a known and predictable
manner such as to permit the equalization of inflow and outflow rates particularly during
the maintenance mode.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant’s analysis of the rejection under 35 USC 112 fails to particularly point out support for the instant limitations and map the instant claim language with the language in the specification to demonstrate what the clear metes and bounds of the claim limitations in question might comprise. As detailed above, the cited portions of the specification do not appear to utilize the same language and there exists considerable question over the metes and bounds of “detecting” “referenced” vacuum levels which has not been adequately addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/02/2022